Citation Nr: 1807305	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  13-12 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs New York Harbor Health Care System


THE ISSUE

Entitlement to annual clothing allowance.

(The issues of entitlement to service connection for an eye condition; entitlement to an initial compensable evaluation for irritant dermatitis prior to December 5, 2013, and an evaluation in excess of 30 percent thereafter; entitlement to an evaluation in excess of 60 percent for urinary incontinence, residual of prostate cancer, and; whether the amount of the retroactive payment awarded to the Veteran based on a rating decision dated in August 24, 2011, was proper are addressed in separate decisions).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a November 2012 determination by the Department of Veterans Affairs (VA) New York Harbor Health Care System.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's constant urinary leakage, due to his service-connected urinary incontinence, residual of prostate cancer, goes beyond his diaper devices, causing damage and ruining his clothing.  


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance have been met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, 38 C.F.R. § 3.810 (a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810 (a)(1)(ii)(A); see also 38 U.S.C. § 1162.

In this case, service connection is in effect for urinary incontinence, residual of prostate cancer.  In a statement dated in October 2011, a VA provider noted that the Veteran had constant urinary leakage which goes beyond his diaper devices causing damage and ruining of the Veteran's clothes.  

The Board finds that affording the Veteran the benefit of the doubt, his service- connected urinary incontinence damages and ruins his clothing.  In essence the pads worn by the Veteran to protect his cloths due to his service-connected urinary incontinence are ineffective and, therefore, cause the ruining of his clothing.  Therefore, entitlement to an annual clothing allowance is granted with regard to his service-connected urinary incontinence.  


ORDER

An annual clothing allowance is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


